DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-16, and 18-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

The claim objections for claim 15 has been withdrawn in view of the claim amendment.

Applicant's arguments filed August 12 2021 have been fully considered but they are not persuasive. In regards to the applicant’s arguments regarding the rejection of independent claim 1, the examiner respectfully disagrees with certain arguments presented by the applicant. For example on (Pg. 8 of the remarks), the applicant argues that KO (Of Record) does not disclose the claim feature required by claim 1 of “using a group of N orthogonal spreading sequences by one transmitter to generate one NoMA signal”, as set forth in amended claim 1 (i.e., bottom paragraph of Pg. 8 of remarks)). However the examiner respectfully disagrees as MU (Of Record) discloses the claim feature. 

MU, see Fig. 8 i.e., spreading sequence groups comprise separate or orthogonal spreading sequences) are orthogonal to one another since a NoMA transmission scheme is used for the UE’s 1-4 in Fig. 8 by using different spread sequences for data between UEs in order to avoid interference between data transmission between the UEs. Thus, the data transmission of a respective UE will be a “NoMA” signal since a NOMA transmission scheme is used in Fig. 8, (see Para’s [0003] i.e., Non-Orthogonal Multiple Access (NOMA) technology of 5G may use non-orthogonal transmission at the sending end, which actively introduces interference information and achieves correct demodulation through Successive Interference Cancellation (SIC) at the receiving end. Sub-channels of NOMA are orthogonal, but a same sub-channel is shared by a plurality of user equipment, and non-orthogonal transmission is realized between different user equipment on the same sub-channel, [0039-0042] i.e., It can be seen that this spreading manner may avoid continuous interference between spread data of different UEs as much as possible, so that interference is randomized to facilitate reception and de-spreading of the data at the base station side, [0045] i.e., the UE (i.e., “transmitter”) transmits the spread data (i.e., “NOMA signal”) to the base station (i.e., “receiver”), & [0048-0051]). 

MU discloses in (Para [0003] i.e., Non-Orthogonal Multiple Access (NOMA) technology of 5G may use non-orthogonal transmission at the sending end, which actively introduces interference information and achieves correct demodulation through Successive Interference Cancellation (SIC) at the receiving end. Sub-channels of NOMA are orthogonal, but a same sub-channel is shared by a plurality of user equipment, and non-orthogonal transmission is realized between different user equipment on the same sub-channel. In general, a base station allocates different spreading sequences for different user equipment on a same sub-channel, so that spread data between different user equipment is orthogonal as much as possible). Mu further discloses in (Para’s [0037-0039] i.e., It can be seen that this spreading manner may avoid continuous interference between spread data of different UEs as much as possible, so that interference is randomized to facilitate reception and de-spreading of the data at the base station side). Therefore the spread data transmitted by the UEs in Fig. 8 will be a “NOMA signal” because non-orthogonal transmission is realized between different user equipment’s, (Mu, see Para’s [0003] & [0037-0039]).  

Therefore the teachings of MU (Of Record) discloses “using a group of N orthogonal spreading sequences by one transmitter to generate one NoMA signal”. The teachings of KO (Of Record) was relied upon for disclosing the claim feature of each of the spreading sequences in a group are orthogonal to one another (KO, see Para [0176] i.e., For example, spreading sequences belonging to the same spreading group may be set to be orthogonal) since MU does not explicitly disclose that the spreading sequences in the group are orthogonal to one another. Therefore the teachings of KO is relied upon for realizing that spreading sequences in a group can be orthogonal to one another. 

Pg. 9 of the remarks), with respect to the newly amended claim features in claim 1 of “summing, by the transmitter, the group of N sequences of spread symbols to generate an output symbol sequence”, and “the set of resource-mapped symbols is generated from an output symbol sequence by the summing” as disclosed in amended claim 1, a new ground(s) of rejection has been set forth for addressing the claim features. Therefore arguments with respect to the newly amended claim features are considered moot.  Independent claim 15 which recites similar features to claim 1 is also rejected for the same reasons explained above for claim 1. The dependent claims remain rejected over the prior art based at least on their dependence to the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. US (2020/0343937) in view of KO et al. US (2019/0200378), and further in view of Pourahmadi et al. US (2013/0223482). 

Regarding Claim 1, Mu discloses a method comprising: obtaining, by a transmitter (see Fig. 1 i.e., UE), an indication of a group of N spreading sequences, (see Fig. 8 i.e., Spreading sequence groups of N spreading sequences & Para [0025] i.e., Optionally, UE1 and UE 2 (i.e., UE may be a “transmitter”) may also transmit spread data to the base station respectively…The base station may directly configure spreading sequences for UE 1 and UE 2, respectively, and transmit them through signaling (i.e., “indication” of sequences will be obtained by UE from the base station through signaling)…For example, the set of spreading sequences may be pre-configured, in the base station and the UE, or may be configured by the base station and notified to the UE through various signaling, [0037] i.e., the set of spreading sequences may include a plurality of groups of spreading sequences, and each group of spreading sequences may include one or more spreading sequences & [0049] i.e., the base station may transmit the set of spreading sequences to the UE through high layer signaling)

the N spreading sequences in the group being from a pool of spreading sequences (see Fig. 8 i.e., pool of spreading sequences & Para’s [0037] & [0057] i.e., the set (i.e., “pool”) of spreading sequences may include a plurality of groups of spreading sequences, and each group of spreading sequences may include one or more spreading sequences). 

Wherein each of the N spreading sequences in the group are orthogonal to one another (see Fig. 8 i.e., N spreading sequences in each group are orthogonal to one another according to the NoMA transmission scheme used for the UE’s 1-4 & Para’s [0003] i.e., NOMA technology of 5G may use non-orthogonal transmission at the sending end, which actively introduces interference information and achieves correct demodulation through SIC at the receiving end. Sub-channels of NOMA are orthogonal, but a same sub-channel is shared by a plurality of user equipment, and non-orthogonal transmission is realized between different user equipment on the same sub-channel. In general, a base station allocates different spreading sequences for different user equipment on a same sub-channel, so that spread data between different user equipment is orthogonal as much as possible & Para’s [0037-0039] i.e., It can be seen that this spreading manner may avoid continuous interference between spread data of different UEs as much as possible, so that interference is randomized to facilitate reception and de-spreading of the data at the base station side). 

And wherein N is an integer greater than one (see Fig. 8 i.e., Spreading sequence groups of N spreading sequences & Para’s [0037] & [0039])

spreading, by the transmitter (see Fig. 1 i.e., UE), a group of N sequences of modulated symbols (see Fig. 8 i.e., generated spread symbols & Para’s [0003] i.e., demodulation at the receiving end suggests the transmission symbols are modulated & [0117]) using the group of N spreading sequences to generate a group of N sequences of spread symbols,  (see Figure 3 & Figures 8-9 i.e., generated spread symbols using the group of N spreading sequences & Para’s [0026] i.e., the UE may select a spreading sequence for spreading, in which, for three symbols of UE 1 data, UE 1 applies the same spreading sequence S1 to these three symbols for spreading, and thus spread data including three symbols are formed…UE1 may transmit the spread data to the base station, so that the base station may receive and de-spread the data & [0037-0039] i.e., the UE may select groups of spreading sequences in the set of spreading sequences, and spread the plurality of symbols of the data by using spreading sequences in the selected groups of spreading sequences, [0042], & [0045] i.e., the UE transmits the spread data to the base station). 

mapping, by the transmitter (see Fig. 1 i.e., UE), the sequence of spread symbols to a set of resource elements, to generate a set of resource-mapped symbols; (see Para [0120] i.e., In addition, when the TTI is given, a time interval (e.g., the number of symbols) mapped to transport blocks, code blocks, and/or codewords, [0124] i.e., A resource block (RB) is a resource allocation unit in the time domain and the frequency domain, [0125] i.e., Furthermore, a resource block may also be composed of one or more resource elements (REs)).

Generating, by the transmitter, a non-orthogonal multiple access (NoMa) signal from the set of resource-mapped symbols, (see Fig. 8 & Para’s [0003] i.e., NOMA technology of 5G may use non-orthogonal transmission at the sending end, [0037-0039] i.e., spread data is transmitted from the UE, [0045-0051] i.e., the UE transmits the spread data (i.e., “NOMA signal”) to the base station, & [0120-0124])

and transmitting, by the transmitter (see Fig. 11 i.e., UE) to a receiver (see Fig. 12 i.e., base station), the NoMa signal, (see Fig. 7 & Fig. 10 & Para’s [0003] i.e., Non-Orthogonal Multiple Access (NOMA) technology of 5G may use non-orthogonal transmission at the sending end, which actively introduces interference information and achieves correct demodulation through Successive Interference Cancellation (SIC) at the receiving end. Sub-channels of NOMA are orthogonal, but a same sub-channel is shared by a plurality of user equipment, and non-orthogonal transmission is realized between different user equipment on the same sub-channel [0039-0042], [0045] i.e., the UE (i.e., “transmitter”) transmits the spread data (i.e., “NOMA signal”) to the base station (i.e., “receiver”), [0048-0051]). 


While Mu discloses the spreading sequences in the group being from a pool of spreading sequences (see Fig. 8 & Para’s [0037] & [0057]), Mu does not explicitly disclose the claim features in which at least two spreading sequences in the pool are non-orthogonal, and each of the N spreading sequences in the group are orthogonal to one another and the sequence of symbols are modulated symbols. However the claim feature would be rendered obvious in view of KO et al. US (2019/0200378).

KO discloses the spreading sequences in the group being from a pool of spreading sequences (see Para [0176] i.e., The spreading sequences may be grouped (i.e., pool of spreading sequences). For example, spreading sequences belonging to the same spreading group may be set to be orthogonal, and spreading sequences belonging to different spreading groups may be set to non-orthogonal)

see Para [0176] i.e., and spreading sequences belonging to different spreading groups may be set to be non-orthogonal)

and each of the spreading sequences in the group are orthogonal to one another (see Para [0176] i.e., For example, spreading sequences belonging to the same spreading group may be set to be orthogonal). 

a sequence of symbols are modulated symbols which are spread using a spreading sequence (see Fig. 14 i.e., Modulator 1430 & Spreader 1440 & Para [0032] i.e., modulated symbols & [0159] i.e., The signals generated by interleaver/scrambler 1420 may be input to modulator 1430. The modulator 1430 may output modulated symbols Ms0-MS(k-1) by performing modulation operations on the input signals, [0160], & [0176]).

KO discloses transmitting a non-orthogonal multiple access (NoMA) signal based on the spreading sequences (see Para’s [0061] i.e., communication nodes may support at least one communication protocol among NOMA based communication protocol, [0172] & [0177] i.e., the terminals may perform the uplink transmission based on the NOMA scheme).

see Para [0172])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the spreading sequences in the group being from a pool of spreading sequences used to generate a sequence of spread symbols as disclosed in Mu to include the groups of spreading sequences disclosed in KO who discloses a UE transmitting a non-orthogonal multiple access (NoMA) signal based on the spreading sequences and wherein a sequence of symbols are modulated symbols used for the uplink transmission because the motivation lies in KO that in the non-orthogonal uplink transmission procedure, when a plurality of terminals use the same time-frequency resources and the non-orthogonal spreading scheme, optimal performance can be obtained. 

The combination of Mu in view of KO does not disclose the claim features of summing, by the transmitter, the group of N sequences of spread symbols to generate an output symbol sequence and mapping, by the transmitter, the output symbol sequence to a set of resource elements to generate a set of resource-mapped symbols. However the claim features would be rendered obvious in view of Pourahmadi et al. US (2013/0223482). 

Pourahmadi discloses summing (see Fig. 1 i.e., 160 & Fig. 2 i.e., 262), by a transmitter (see Fig.’s 1-2), a group of N sequences of spread symbols (see Fig. 2 i.e., Spread symbols from Spread Seq. 1, 216 & Spread Seq. 8, 246 are sent to summer 262) to see Fig. 2 i.e., output symbol sequence signal from output of block 262), (see Para’s [0023] i.e., orthogonal sequences used for spreading data, [0031-0034] i.e., The results of the transformation of all of the eight bits are then added (i.e., “summing”)  at block 160 and mapped to twelve resource elements, [0035] i.e., Each of the eight bits is associated with a specific spreading sequence, which is orthogonal to the other spreading sequences & [0037-0040] i.e., The results of the scramble sequences for all eight bits are then added (i.e., “summing”) at block 262)

and mapping (see Fig. 1 i.e., RE mapper 162 & Fig. 2 i.e., RE mapper 268), by the transmitter (see Fig.’s 1-2), the output symbol sequence to a set of resource elements to generate a set of resource-mapped symbols (see Fig. 2 i.e., output symbol sequence signal from output of block 262 will be mapped to a set of resource elements at RE mapper 268 to generate a set of resource-mapped symbols), (see Para’s [0028] i.e., resource elements (REs), [0034] i.e., The results of the transformation of all of the eight bits are then added (i.e., “summing”)  at block 160 and mapped to twelve resource elements & [0040-0041] i.e., the results of the scramble sequences for all eight bits are then added at block 262, layer mapped at block 264…and resource element mapped at block 268).

Generate a signal from the set of resource-mapped symbols (see Fig.’s 1-2 i.e., output signal from RE mapper 268 & Para’s [0040-0041])

see Fig.’s 1-2 i.e., Spread Sequences 216, 246 & Para’s [0023], [0035], [0070], & [0119-0120]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the group of N sequences of spread symbols generated by the transmitter as disclosed in Mu in view of KO to perform, summing, by the transmitter, the group of N sequences of spread symbols to generate an output symbol sequence and to map, by the transmitter, the output symbol sequence to a set of resource elements to generate a set of resource-mapped symbols for transmission of the signal as disclosed in the teachings of Pourahmadi because the motivation lies in Pourahmadi for using orthogonal spreading sequences for the data transmission which results in increased payload size allowing more UEs to be multiplexed which results in efficient resource utilization of the spectrum and for correlating the received signal at the receiver. 

Regarding Claim 2, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 1, wherein spreading, by the transmitter, the sequence of modulated symbols using the spreading sequence corresponding to the obtained indication (Mu, see Para’s [0026], [0037-0039] & [0049]), to generate the sequence of spread symbols (Mu, see Fig. 3 & Para [0026]) comprises: 

Mu, see Fig. 3) using a first spreading sequence of the group of N spreading sequences corresponding to the indication, to generate a first sequence of spread symbols (Mu, see Para’s [0037-0039] i.e., the UE may select groups of spreading sequences in the set of spreading sequences, and spread the plurality of symbols of the data by using spreading sequences in the selected groups of spreading sequences & [0049])

Mu does not explicitly disclose and  spreading, by the transmitter, a second sequence of modulated symbols using a second spreading sequence of the group of N spreading sequences corresponding to the indication, to generate a second sequence of spread symbols. However the claim feature would be rendered obvious in view of Mu. 

Mu discloses generating a second sequence of spread symbols (see Fig. 8 i.e., second sequence of spread symbols 3-6).

and spreading, by the transmitter, a second sequence of modulated symbols using a second spreading sequence of the group of spreading sequences corresponding to the obtained indication (see Para’s [0026] i.e., the UE may select a spreading sequence S1 for spreading the symbols, [0033] i.e., UE may select different spreading sequences for its symbols for spreading & [0049]).

Therefore it would be obvious to one of ordinary skill in the art for the teachings of Mu to perform selecting a second spreading sequence of the group of spreading sequences for 

Regarding Claim 4, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 1, wherein in the group of N spreading sequences (KO, see Fig. 16 i.e., spread sequences S#0-#S3 & Para [0188]), the N spreading sequences are ordered in a direction of increasing or decreasing value (KO, see Fig. 16 i.e., increasing ordered spread sequences S#0, S#1, S#2, and S#3 belonging to a spreading group & Para [0188]) of a transmission metric associated with a respective spreading sequence, (KO, see Para [0188-0192] i.e., number of active terminals #0-#3)  

Regarding Claim 5, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 4, wherein the transmission metric is a performance metric that is at least one of: cubic metric (CM); peak to average power ratio (PAPR); reliability including block error rate (BLER); transmission block size (TBS);  modulation and coding scheme (MCS); overloading capability; receiver capability; allocated bandwidth; maximum coupling loss (MCL) range; and number of active user equipment’s (UEs), (KO, see Para [0188-0192] i.e., number of active terminals #0-#3)  

Regarding Claim 6, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 2, wherein the group of N spreading Mu, see Fig. 8 i.e., Spreading Sequence Groups 1-5 & Para [0039]) and respective spreading sequences in the group (Mu, see Fig. 8 i.e., spread sequences S1, S2, S3 in the groups & Para [0039]) are each identified by a respective index value, (Mu, see Fig. 8 i.e., Spread Sequence Groups #1-5 may be an index value & Spreading Sequences S1, S2, S3 may be an index value & Para [0039] & KO, see Fig. 16 & Para [0188-0192]) 
 
Regarding Claim 7, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 6, further comprising: receiving, by the transmitter, a starting index for the first spreading sequence (Mu, see Para’s [0025] i.e., For example, the set of spreading sequences (i.e., includes staring index of spreading sequence S1) may be configured by the base station and notified to the UE through various signaling, [0031] i.e., for example, the base station may transmit the set of spreading sequences to the UE through high layer signaling); and at least one of: a direction of increasing index or decreasing index to identify the second spreading sequence (KO, see Fig. 16 i.e., direction of increasing index for the spread sequences S#0-S#3 & Para’s [0188-0192] & Mu, see Fig. 8 & Para’s [0025] i.e., For example, the set of spreading sequences (i.e., includes direction of increasing index S1, S2, S3 of spreading sequences to identify S2) may be configured by the base station and notified to the UE through various signaling, [0031] i.e., for example, the base station may transmit the set of spreading sequences to the UE through high layer signaling)); or a hopping pattern of spreading sequence indices, (MU, see Fig. 8 & Para’s [0037-0039] & KO, see Para [0186] i.e., spreading sequences according to a predefined hopping pattern & [0189-0191] i.e., sequence hopping pattern configured for terminal)  

Regarding Claim 8, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 1, wherein the indication indicates at least one of: a type of spreading sequence to be used by the transmitter; a number of spreading sequences per group (Mu, see Fig. 8 & Para’s [0025], [0037-0038] i.e., the number of spreading sequences included in these groups & [0049] i.e., the set of spreading sequences may be notified to the UE through various signaling); a number of groups of spreading sequences; a performance metric; or a user equipment identifier.  
Regarding Claim 9, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 1, wherein the obtaining the indication comprises selecting, by the transmitter, the group of N spreading sequences from the pool of spreading sequences, (Mu, see Para’s [0025], [0037-0039] i.e., the UE 1 selects a spreading sequence group 1 & [0049]) 

Regarding Claim 10, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 9, wherein the selecting is based on at least one of: a network access device receiving type or capability; traffic load; traffic characteristics; signal to interference and noise ratio;  interference to noise ratio; or signal to interference ratio, (Mu, see Para’s [0004] i.e., spread spectrum communication that minimizes interference between spread data, [0028-0031], [0036], & [0039] & KO, see Para [0170-0171] i.e., interferences (i.e., “signal to interference ratio”) between the plurality of terminals may be canceled based on spreading sequences)  

Regarding Claim 11, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 2, wherein the first spreading sequence and the second spreading sequence (KO, see Para’s [0176]) have at least one of: are both associated with a same spreading factor (Mu, see Fig. 3 & Para’s [0026] & [0037-0039] & KO, see Para [0171] i.e., spreading factor);  are associated with different spreading factors; are both associated with a same sparsity ratio; and are both associated with different sparsity ratios.
  
Regarding Claim 12, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 1, wherein each spreading sequence in the pool of spreading sequences has a corresponding association with a user equipment (UE) identifier (ID) (Mu, see Fig. 8 & Para’s [0026] i.e., UE 1 & [0037-0039] i.e., UE2-UE4 select a spreading sequence group 2, a spreading sequence group 3, and a spreading sequence group 4 respectively for spreading & KO, see Fig. 16 i.e., terminal identifier #0-#3 & Para’s [0187-0191])

And wherein the obtaining the indication comprises selecting the group of N spreading sequences based the UE ID, (Mu, see Para’s [0025], [0037-0039] i.e., UE2-UE4 select a spreading sequence group 2, a spreading sequence group 3, and a spreading sequence group 4 respectively for spreading & [0049] & KO, see Fig. 16 i.e., terminal identifier #0-#3 & Para’s [0187-0191])  

Regarding Claim 13, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 1, wherein the group of N spreading sequences is grouped based on a type of spreading sequence (Mu, see Fig. 2 & Fig. 8 & Para’s [0026-0027], & [0037-0039]), wherein the type of spreading sequence is at least one of: a spreading sequence having only one non-zero element;  a spreading sequence having at least two non-zero elements and at least one zero element; or a spreading sequence having no zero elements (Mu, see Fig. 2 i.e., spreading sequence S1, S3, S4, and S6 having no zero elements & Para’s [0026], & [0037-0039]).
.  
Regarding Claim 14, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 1 further comprising: generating a pool of discrete Fourier transform (DFT) spreading sequences (KO, see Fig. 16 & Para [0176] i.e., spreading sequences & Fig. 14 i.e., spreader 1440) using a fast Fourier transform (FFT) algorithm, (KO, see Para [0061] i.e., each of the plurality of communication nodes may support at least one communication protocol among…a discrete Fourier transform spread OFDM (DFT-s-OFDM) based communication protocol will use FFT algorithm for generating the spread sequences)

the pool of spreading sequences including (Mu, see Fig. 8 & Para’s [0037-0039] & KO, see Fig. 16 & Para [0176]) a plurality of groups (Mu, see Fig. 8 & Para [0039]) and each Mu, see Fig. 8 & Para [0039]) including at least one spreading sequence (Mu, see Fig. 8 & Para’s [0037-0039]); wherein the generating further comprises grouping spreading sequences (Mu, see Fig. 8 & Para’s [0037-0039] & KO, see Fig. 16 & Para [0176]) based on at least one of: characteristics of the N spreading sequences, (Mu, see Fig. 2 & Para’s [0026] & KO, see Para’s [0176-0178] & [0181])

or spreading sequences in the plurality of groups (Mu, see Fig. 8 & Para [0039]) are non-orthogonal with respect to at least one other spreading sequence in the pool, (KO, see Para [0176] i.e., The spreading sequences may be grouped…spreading sequences belonging to different spreading groups may be set to non-orthogonal)  

and each of the N spreading sequences in the plurality of groups are orthogonal to one another, (KO, see Para [0176] i.e., The spreading sequences may be grouped. For example, spreading sequences belonging to the same spreading group may be set to be orthogonal)  

Regarding Claim 15, Mu discloses an apparatus (see Fig. 13 & Para [0102] i.e., user terminal) comprising: at least one processor (see Para [0102] i.e., processor); and a non-transitory computer readable storage medium (see Fig. 13 & Para [0108-0109]) storing programming for execution by the at least one processor (see Para’s [0102] i.e., processor & [0107]), the programming including instructions (see Para [0107]) to: obtain an indication of a group of N spreading sequences, (see Fig. 8 i.e., Spreading sequence groups of N spreading sequences & Para [0025] i.e., Optionally, UE1 and UE 2 (i.e., UE may be a “transmitter”) may also transmit spread data to the base station respectively…The base station may directly configure spreading sequences for UE 1 and UE 2, respectively, and transmit them through signaling (i.e., “indication” of sequences will be obtained by UE from the base station through signaling)…For example, the set of spreading sequences may be pre-configured, in the base station and the UE, or may be configured by the base station and notified to the UE through various signaling, [0037] i.e., the set of spreading sequences may include a plurality of groups of spreading sequences, and each group of spreading sequences may include one or more spreading sequences & [0049] i.e., the base station may transmit the set of spreading sequences to the UE through high layer signaling)

the N spreading sequences in the group being from a pool of spreading sequences (see Fig. 8 i.e., pool of spreading sequences & Para’s [0037] & [0057] i.e., the set (i.e., “pool”) of spreading sequences may include a plurality of groups of spreading sequences, and each group of spreading sequences may include one or more spreading sequences). 

Wherein each of the N spreading sequences in the group are orthogonal to one another (see Fig. 8 i.e., N spreading sequences in each group are orthogonal to one another according to the NoMA transmission scheme used for the UE’s 1-4 & Para’s [0003] i.e., NOMA technology of 5G may use non-orthogonal transmission at the sending end, which actively introduces interference information and achieves correct demodulation through SIC at the receiving end. Sub-channels of NOMA are orthogonal, but a same sub-channel is shared by a plurality of user equipment, and non-orthogonal transmission is realized between different user equipment on the same sub-channel. In general, a base station allocates different spreading sequences for different user equipment on a same sub-channel, so that spread data between different user equipment is orthogonal as much as possible & Para’s [0037-0039] i.e., It can be seen that this spreading manner may avoid continuous interference between spread data of different UEs as much as possible, so that interference is randomized to facilitate reception and de-spreading of the data at the base station side). 

And wherein N is an integer greater than one (see Fig. 8 i.e., Spreading sequence groups of N spreading sequences & Para’s [0037] & [0039])

spread, a group of N sequences of modulated symbols (see Fig. 8 i.e., generated spread symbols & Para’s [0003] i.e., demodulation at the receiving end suggests the transmission symbols are modulated & [0117]) using the group of N spreading sequences to generate a group of N sequences of spread symbols,  (see Figure 3 & Figures 8-9 i.e., generated spread symbols using the group of N spreading sequences & Para’s [0026] i.e., the UE may select a spreading sequence for spreading, in which, for three symbols of UE 1 data, UE 1 applies the same spreading sequence S1 to these three symbols for spreading, and thus spread data including three symbols are formed…UE1 may transmit the spread data to the base station, so that the base station may receive and de-spread the data & [0037-0039] i.e., the UE may select groups of spreading sequences in the set of spreading sequences, and spread the plurality of symbols of the data by using spreading sequences in the selected groups of spreading sequences, [0042], & [0045] i.e., the UE transmits the spread data to the base station). 

Map the sequence of spread symbols to a set of resource elements, to generate a set of resource-mapped symbols; (see Para [0120] i.e., In addition, when the TTI is given, a time interval (e.g., the number of symbols) mapped to transport blocks, code blocks, and/or codewords, [0124] i.e., A resource block (RB) is a resource allocation unit in the time domain and the frequency domain, [0125] i.e., Furthermore, a resource block may also be composed of one or more resource elements (REs)).

Generate a non-orthogonal multiple access (NoMa) signal from the set of resource-mapped symbols, (see Fig. 8 & Para’s [0003] i.e., NOMA technology of 5G may use non-orthogonal transmission at the sending end, [0037-0039] i.e., spread data is transmitted from the UE, [0045-0051] i.e., the UE transmits the spread data (i.e., “NOMA signal”) to the base station, & [0120-0124])

and transmit to a receiver (see Fig. 12 i.e., base station), the NoMa signal, (see Fig. 7 & Fig. 10 & Para’s [0003] i.e., Non-Orthogonal Multiple Access (NOMA) technology of 5G may use non-orthogonal transmission at the sending end, which actively introduces interference information and achieves correct demodulation through Successive Interference Cancellation (SIC) at the receiving end. Sub-channels of NOMA are orthogonal, but a same sub-channel is shared by a plurality of user equipment, and non-orthogonal transmission is realized between different user equipment on the same sub-channel [0039-0042], [0045] i.e., the UE (i.e., “transmitter”) transmits the spread data (i.e., “NOMA signal”) to the base station (i.e., “receiver”), [0048-0051]). 

While Mu discloses the spreading sequences in the group being from a pool of spreading sequences (see Fig. 8 & Para’s [0037] & [0057]), Mu does not explicitly disclose the claim features in which at least two spreading sequences in the pool are non-orthogonal, and each of the N spreading sequences in the group are orthogonal to one another and the sequence of symbols are modulated symbols. However the claim feature would be rendered obvious in view of KO et al. US (2019/0200378).

KO discloses the spreading sequences in the group being from a pool of spreading sequences (see Para [0176] i.e., The spreading sequences may be grouped (i.e., pool of spreading sequences). For example, spreading sequences belonging to the same spreading group may be set to be orthogonal, and spreading sequences belonging to different spreading groups may be set to non-orthogonal)

see Para [0176] i.e., and spreading sequences belonging to different spreading groups may be set to be non-orthogonal)

and each of the spreading sequences in the group are orthogonal to one another (see Para [0176] i.e., For example, spreading sequences belonging to the same spreading group may be set to be orthogonal). 

a sequence of symbols are modulated symbols which are spread using a spreading sequence (see Fig. 14 i.e., Modulator 1430 & Spreader 1440 & Para [0032] i.e., modulated symbols & [0159] i.e., The signals generated by interleaver/scrambler 1420 may be input to modulator 1430. The modulator 1430 may output modulated symbols Ms0-MS(k-1) by performing modulation operations on the input signals, [0160], & [0176]).

KO discloses transmitting a non-orthogonal multiple access (NoMA) signal based on the spreading sequences (see Para’s [0061] i.e., communication nodes may support at least one communication protocol among NOMA based communication protocol, [0172] & [0177] i.e., the terminals may perform the uplink transmission based on the NOMA scheme).

see Para [0172])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the spreading sequences in the group being from a pool of spreading sequences used to generate a sequence of spread symbols as disclosed in Mu to include the groups of spreading sequences disclosed in KO who discloses a UE transmitting a non-orthogonal multiple access (NoMA) signal based on the spreading sequences and wherein a sequence of symbols are modulated symbols used for the uplink transmission because the motivation lies in KO that in the non-orthogonal uplink transmission procedure, when a plurality of terminals use the same time-frequency resources and the non-orthogonal spreading scheme, optimal performance can be obtained. 

The combination of Mu in view of KO does not disclose the claim features of summing the group of N sequences of spread symbols to generate an output symbol sequence and mapping the output symbol sequence to a set of resource elements to generate a set of resource-mapped symbols. However the claim features would be rendered obvious in view of Pourahmadi et al. US (2013/0223482). 

Pourahmadi discloses summing (see Fig. 1 i.e., 160 & Fig. 2 i.e., 262), by a transmitter (see Fig.’s 1-2), a group of N sequences of spread symbols (see Fig. 2 i.e., Spread symbols from Spread Seq. 1, 216 & Spread Seq. 8, 246 are sent to summer 262) to see Fig. 2 i.e., output symbol sequence signal from output of block 262), (see Para’s [0023] i.e., orthogonal sequences used for spreading data, [0031-0034] i.e., The results of the transformation of all of the eight bits are then added (i.e., “summing”)  at block 160 and mapped to twelve resource elements, [0035] i.e., Each of the eight bits is associated with a specific spreading sequence, which is orthogonal to the other spreading sequences & [0037-0040] i.e., The results of the scramble sequences for all eight bits are then added (i.e., “summing”) at block 262)

and mapping (see Fig. 1 i.e., RE mapper 162 & Fig. 2 i.e., RE mapper 268), by the transmitter (see Fig.’s 1-2), the output symbol sequence to a set of resource elements to generate a set of resource-mapped symbols (see Fig. 2 i.e., output symbol sequence signal from output of block 262 will be mapped to a set of resource elements at RE mapper 268 to generate a set of resource-mapped symbols), (see Para’s [0028] i.e., resource elements (REs), [0034] i.e., The results of the transformation of all of the eight bits are then added (i.e., “summing”)  at block 160 and mapped to twelve resource elements & [0040-0041] i.e., the results of the scramble sequences for all eight bits are then added at block 262, layer mapped at block 264…and resource element mapped at block 268).

Generate a signal from the set of resource-mapped symbols (see Fig.’s 1-2 i.e., output signal from RE mapper 268 & Para’s [0040-0041])

see Fig.’s 1-2 i.e., Spread Sequences 216, 246 & Para’s [0023], [0035], [0070], & [0119-0120]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the group of N sequences of spread symbols generated by the transmitter as disclosed in Mu in view of KO to perform, summing, by the transmitter, the group of N sequences of spread symbols to generate an output symbol sequence and to map, by the transmitter, the output symbol sequence to a set of resource elements to generate a set of resource-mapped symbols for transmission of the signal as disclosed in the teachings of Pourahmadi because the motivation lies in Pourahmadi for using orthogonal spreading sequences for the data transmission which results in increased payload size allowing more UEs to be multiplexed which results in efficient resource utilization of the spectrum and for correlating the received signal at the receiver. 

Regarding Claim 16, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the apparatus of claim 15, wherein the instructions to spread, the group of N sequences of modulated symbols (Mu, see Para’s [0026], [0037-0039] & [0049]), (Mu, see Fig. 3 & Para [0026]) comprises instructions to: 

Mu, see Fig. 3) using a first spreading sequence of the group of N spreading sequences corresponding to the indication, to generate a first sequence of spread symbols (Mu, see Para’s [0037-0039] i.e., the UE may select groups of spreading sequences in the set of spreading sequences, and spread the plurality of symbols of the data by using spreading sequences in the selected groups of spreading sequences & [0049])

Mu does not explicitly disclose and spread, a second sequence of modulated symbols using a second spreading sequence of the group of N spreading sequences corresponding to the indication, to generate a second sequence of spread symbols. However the claim feature would be rendered obvious in view of Mu. 

Mu discloses generating a second sequence of spread symbols (see Fig. 8 i.e., second sequence of spread symbols 3-6).

and spreading, by the transmitter, a second sequence of modulated symbols using a second spreading sequence of the group of N spreading sequences corresponding to the indication (Mu, see Para’s [0026] i.e., the UE may select a spreading sequence S1 for spreading the symbols, [0033] i.e., UE may select different spreading sequences for its symbols for spreading & [0049]).

Therefore it would be obvious to one of ordinary skill in the art for the teachings of Mu in view of KO, and further in view of Pourahmadi to perform selecting a second spreading 

Regarding Claim 18, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the apparatus of claim 15, wherein in the group of N spreading sequences (KO, see Fig. 16 i.e., spread sequences S#0-#S3 & Para [0188]), the N spreading sequences are ordered in a direction of increasing or decreasing value (KO, see Fig. 16 i.e., increasing ordered spread sequences S#0, S#1, S#2, and S#3 belonging to a spreading group & Para [0188]) of a transmission metric associated with a respective spreading sequence, (see Para [0188-0192] i.e., number of active terminals #0-#3)  

Regarding Claim 19, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the apparatus of claim 18, wherein the transmission metric is a performance metric that is at least one of: cubic metric (CM); peak to average power ratio (PAPR); reliability including block error rate (BLER); transmission block size (TBS); modulation and coding scheme (MCS); overloading capability; receiver capability; allocated bandwidth; maximum coupling loss (MCL) range; or number of active user equipment’s (UEs), (KO, see Para [0188-0192] i.e., number of active terminals #0-#3)  
 
Regarding Claim 20, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the apparatus of claim 15, wherein the group of N spreading Mu, see Fig. 2 & Fig. 8 & Para’s [0026-0027], & [0037-0039]), wherein the type of spreading sequence is at least one of: a spreading sequence having only one non-zero element;  a spreading sequence having at least two non-zero elements and at least one zero element; or a spreading sequence having no zero elements (Mu, see Fig. 2 i.e., spreading sequence S1, S3, S4, and S6 having no zero elements & Para’s [0026], & [0037-0039]).

Regarding Claim 21, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 1, wherein the pool of spreading sequences includes two spreading sequences that are orthogonal to each other and are in two different groups, (Mu, see Fig. 8 i.e., S1 in group 1 is orthogonal to S2 in group 2 & Para’s [0037-0039])  

Regarding Claim 22, the combination of Mu in view of KO, and further in view of Pourahmadi discloses the method of claim 21, wherein the pool of spreading sequences includes a second group of N spreading sequences (Mu, see Fig. 8 i.e., group 2 of N spreading sequences & Para’s [0037-0039]), and wherein the second group of N spreading HW 86o82542USo2Page 6 of 10sequences includes at least one spreading sequence that is orthogonal to the each of the N spreading sequences in the group, (Mu, see Fig. 8 i.e.,  spreading sequence S2 in  group 2 of N spreading sequences & Para’s [0003] & [0037-0039]). 



Allowable Subject Matter
5.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461